Case 18-00273   Doc 19-9   Filed 01/06/19 Entered 01/06/19 12:58:13   Desc Exhibit
                                   I Page 1 of 4




                EXHIBIT I
Case 18-00273    Doc 19-9       Filed 01/06/19 Entered 01/06/19 12:58:13            Desc Exhibit
                                        I Page 2
                           9:17-ap-00505-FMD     of 4 Jr. v. Carhart
                                               Tardif,
     Case type: ap Related bankruptcy: 9:16-bk-06499-FMD Judge: Caryl E. Delano
                  Date ﬁled: 06/22/2017 Date of last ﬁling: 11/30/2017



                                          Attorneys

      Richard J. Hollander
      Miller, Hollander & Jeda
                                                                  Kexin Carhart
      5278 Golden Gate Pkwy., Suite 2
                                                                  c/o John S. Biallas
      Naples, FL 34116
                                                     representing 3 N. 918 Sunrise Lane
      239-775-2000
                                                                  St. Charles, IL 60174
      239-775-7953 (fax)
                                                                  (Defendant)
      millerandhollander@comcast.net
        Assigned: 07/24/2017
      Robert E Tardif, Attorney for Trustee
                                                                  Robert E Tardif, Jr.
      Robert E. Tardif, Jr., P.A.
                                                                  Trustee
      Post Ofﬁce Box 2140
                                                                  Post Ofﬁce Box 2140
      Fort Myers, FL 33902
                                                                  Fort Myers, FL 33902
      (239) 362-2755                                 representing
                                                                  (239) 362-2755
      (239) 362-2756 (fax)
                                                                  (239) 362-2756 (fax)
      rtardif@comcast.net
                                                                  rtardif@comcast.net
        Assigned: 06/23/2017
                                                                  (Plaintiff)
        LEAD ATTORNEY


                                   PACER Service Center
                                       Transaction Receipt
                                         01/04/2019 15:40:29
                PACER
                               natecade93:4061129:0 Client Code:   Takada
                Login:
                                                    Search         9:17-ap-00505-
                Description:   Attorney List
                                                    Criteria:      FMD
                Billable
                               1                    Cost:          0.10
                Pages:
         Case 18-00273
                   Case 9:17-ap-00505-FMD
                         Doc 19-9 Filed 01/06/19
                                            Doc 9 Entered
                                                   Filed 10/28/17
                                                          01/06/19 12:58:13
                                                                    Page 1 of 2
                                                                              Desc Exhibit
                                          I Page 3 of 4
                                               United States Bankruptcy Court
                                                Middle District of Florida
Tardif, Jr.,
         Plaintiff                                                                                Adv. Proc. No. 17-00505-FMD
Carhart,
              Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 113A-9                  User: dvalencia                    Page 1 of 1                          Date Rcvd: Oct 26, 2017
                                      Form ID: Dntcpsca                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 28, 2017.
dft            +Kexin Carhart,   c/o John S. Biallas,   3 N. 918 Sunrise Lane,   St. Charles, IL 60174-5081

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 28, 2017                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 26, 2017 at the address(es) listed below:
              Richard J. Hollander   on behalf of Defendant Kexin Carhart millerandhollander@comcast.net,
               backupnotices@comcast.net;mhbknotices@gmail.com
              Robert E Tardif, Attorney for Trustee   on behalf of Plaintiff Robert E Tardif, Jr.
               rtardif@comcast.net, graceheidkamp@gmail.com;blkenney2@comcast.net
              Robert E Tardif, Jr.   rtardif@comcast.net,
               graceheidkamp@gmail.com;blkenney2@comcast.net;rtardif@ecf.epiqsystems.com
              Robert E Tardif, Jr.   on behalf of Plaintiff Robert E Tardif, Jr. rtardif@comcast.net,
               graceheidkamp@gmail.com;blkenney2@comcast.net;rtardif@ecf.epiqsystems.com
                                                                                            TOTAL: 4
      Case 18-00273
                Case 9:17-ap-00505-FMD
                      Doc 19-9 Filed 01/06/19
                                         Doc 9 Entered
                                                Filed 10/28/17
                                                       01/06/19 12:58:13
                                                                 Page 2 of 2
                                                                           Desc Exhibit
                                       I Page 4 of 4
[Dntcpsca] [District Notice Scheduling Pretrial/Status Conference Adversary]
                                                     UNITED STATES BANKRUPTCY COURT
                                                        MIDDLE DISTRICT OF FLORIDA
                                                             FT. MYERS DIVISION
                                                             www.flmb.uscourts.gov

In re:                                                                     Case No. 9:16−bk−06499−FMD
                                                                           Chapter 7
Chris E Carhart


________Debtor*________/

Robert E Tardif Jr.




              Plaintiff*


vs.                                                                        Adv. Pro. No. 9:17−ap−00505−FMD


Kexin Carhart




________Defendant*________/

                                       NOTICE SCHEDULING PRETRIAL/STATUS CONFERENCE

    NOTICE IS GIVEN THAT:

           1. A Pretrial/Status Conference will be held in Room 4−117, Courtroom E, United States Courthouse,
           2110 First St., Fort Myers, FL 33901, on November 16, 2017, at 10:30 AM , before the Honorable Caryl
           E. Delano, United States Bankruptcy Judge.
           2. All pending motions, other than Motions for Summary Judgment, may be heard at the Pretrial/Status
           Conference.

           3. Parties are reminded to comply with all requirements of Local Rule 7001−1.

           4.Avoid Delays. You are reminded that Local Rule 5073−1 restricts the entry of cellular telephones and,
           except in Orlando, computers into the courthouse absent a specific order of authorization issued
           beforehand by the presiding judge. Please take notice that as an additional security measure, a photo ID
           is required for entry into the courthouse.

                                                                   FOR THE COURT
              Dated: October 26, 2017                              Sheryl L. Loesch , Clerk of Court
                                                                   801 N. Florida Ave. Suite 555
                                                                   Tampa, FL 33602−3899


           *All references to "Debtor" shall include and refer to both debtors in a case filed jointly by two
           individuals.
